THE STATE OF NEW YORK Index No.: 19CV1544 FB-RLM
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK Filed On:

 

DAVINA THOMPSON, DANIEL EDMUNDS and SHARON HILL
-against- AFFIDAVIT OF SERVICE

THE CITY OF NEW YORK, et al.

 

STATE OF NEW YORK, COUNTY OF NEW YORK: LAURANCE KNOX, being duly sworn, deposes and says that
deponent is not party to this action, is over 18 years of age and resides in the State of New York.

That on 4/5/2019 at 10:45 AM at THE NEW YORK CITY LAW DEPARTMENT, CORPORATION COUNSEL, 100 CHURCH STREET,
NEW YORK, NY 10007, your deponent served the SUMMONS IN A CIVIL ACTION AND COMPLAINT bearing Index # 19CV1544
FB-RLM upon CITY OF NEW YORK.

[ J INDIVIDUAL
By personally delivering a true copy thereof to said recipient, known by deponent to be said person named therein.

{X] AGENCY / BUSINESS
A City Agency. By delivering thereat a true copy of each to BETTY MAZYCK. Your deponent knew the person so served to be an
agent authorized to accept on behaif of the entity to be served.

[ ] SUITABLE AGE PERSON
By delivering a true copy of each to a person of suitable age and discretion, to wit: BETTY MAZYCK, who verified that the intended
recipient actually is employed at this location.

[ ]AFFIXING TO DOOR

By affixing a true copy of each to the door of the address at THE NEW YORK CITY LAW DEPARTMENT, CORPORATION COUNSEL,
400 CHURCH STREET, NEW YORK, NY 10007, that being the intended recipient's dwelling place or usual place of abode since with
due diligence, the intended recipient could not be found nor a person of suitable age and discretion who would receive same.

[ ] MAILING COPY

That on , your deponent mailed a true copy of same by First Class Mail properly enclosed and sealed in a postpaid wrapper addressed
to the recipient at; THE NEW YORK CITY LAW DEPARTMENT, CORPORATION COUNSEL, 100 CHURCH STREET, NEW YORK, NY
10007 in an envelope bearing the legend "Personal and Confidential". Said envelope was deposited in an official depository under
exclusive care and custody of the U.S. Postal Service.

{ X] DESCRIPTION
Gender: Female; Skin: Black; Hair: Salt & Pepper; Age: 45-55; Height: 5ft Gin - 5ft 10in; Weight: 240-260 Ibs;

[ ] MILITARY SERVICE
Deponent asked the person spoken to whether the recipient or intended recipient, where applicable, was presently on active duty or
dependent on someone who was on active duty in the military service of the United States and was informed that he/she was not.

 
 
  

Sworn to before mein 4/8/2019:

   

No. 0406378693
Qualified in BRONX County
Commission Expires 07/30/2022

Aaron M. Rubin, Esq.

99 Wall Street, Suite 1130
New York,NY 10005
Phone: 212-725-4600 _
File No. THOMPSON

NYC License # - 1167432

 

RETURN TO: Nationwide Court Services, Inc.
761 Koehler Avenue, Suite A

Ronkonkoma, NY 11779

DCA Lic#: 1037536 Ph: 631-981-4400
(NCS693957)LMN 926596

 
